Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered February 1, 1989, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him, as a second violent felony offender, to a term of imprisonment of 9 to 18 years, unanimously reversed, on the law and the facts, and as a matter of discretion in the interest of justice, and the case remanded for a new trial.
Defendant’s conviction is reversed for the reasons set forth in the memorandum decision in the appeal of the codefendant Jerome Dudley (167 AD2d 317; see also, People v Varona, 167 AD2d 322; People v Gray, 169 AD2d 477).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur — Milonas, J. P., Rosenberger, Ellerin and Asch, JJ.